           Case 2:20-cv-01845-JHE Document 3 Filed 11/19/20 Page 1 of 8                     FILED
                                                                                   2020 Nov-19 PM 05:27
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

D’WANNA WILLIAMS,
an individual,

      Plaintiff,
                                               CASE NO: 2:20-CV-01845-JHE
vs.

CIRCLE K STORES, INC.,

     Defendant.
__________________________________/

                            AMENDED COMPLAINT

      Plaintiff, D’WANNA WILLIAMS (“Plaintiff”) by and through the

undersigned counsel, hereby files this Complaint and sues CIRCLE K STORES,

INC., for injunctive relief, attorney’s fees and costs pursuant to 42 U.S.C. §12181 et

seq., (“Americans with Disabilities Act” or “ADA”) and alleges:

                         JURISDICTION AND PARTIES

      1.      This is an action for declaratory and injunctive relief pursuant to Title

III of the Americans with Disabilities Act, 42 U.S.C. §12181 et seq., (hereinafter

referred to as the “ADA”). This Court is vested with original jurisdiction under 28

U.S.C. Sections 1331 and 1343.

      2.      Venue is proper in this Court, the Northern District of Alabama

                                           1
           Case 2:20-cv-01845-JHE Document 3 Filed 11/19/20 Page 2 of 8




pursuant to 28 U.S.C. §1391 (B) and Local Rules of the United States District Court

for the Northern District of Alabama.

      3.      Plaintiff, D’WANNA WILLIAMS (hereinafter referred to as

“WILLIAMS”) is a resident of the State of Alabama and is a qualified individual

with a disability under the ADA. WILLIAMS suffers from what constitutes a

“qualified disability” under the Americans With Disabilities Act of 1990, (“ADA”)

and all other applicable Federal statutes and regulations to the extent that she suffers

from paraplegia and has had amputation of both of her legs and requires a wheelchair

for mobility.    Prior to instituting the instant action, WILLIAMS visited the

Defendant’s premises at issue in this matter, and was denied full, safe and equal

access to the subject properties due to their lack of compliance with the ADA.

WILLIAMS continues to desire and intends to visit the Defendant’s premises but

continues to be denied full, safe and equal access due to the barriers to access that

continue to exist.

      4.      The Defendant, CIRCLE K STORES, INC., is a foreign corporation

registered to do business and, in fact, conducting business in the State of Alabama.

Upon information and belief CIRCLE K STORES, INC., (hereinafter referred to as

“CIRCLE K”) is the owner, lessee and/or operator of the real property and

improvements that are the subject of this action, specifically: The Circle K

                                           2
           Case 2:20-cv-01845-JHE Document 3 Filed 11/19/20 Page 3 of 8




Convenience Store and Gas Station located at 1107A Townhouse Road, in Helena,

Alabama (hereinafter referred to as the "Store").

      5.      All events giving rise to this lawsuit occurred in the Northern District

of Alabama.

                     COUNT I - VIOLATION OF THE ADA

      6.      On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §12101 et seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its

requirements. The effective date of Title III of the ADA was January 26, 1992. 42

U.S.C. §12181; 20 C.F.R. §36.508 (A).

      7.      Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the Store

owned by CIRCLE K is a place of public accommodation in that it is a retail store

operated by a private entity that provides goods and services to the public.

      8.      Defendant has discriminated and continues to discriminate against the

Plaintiff, and others who are similarly situated, by denying access to, and full, safe

and equal enjoyment of goods, services, facilities, privileges, advantages and/or

accommodations at the Store in derogation of 42 U.S.C §12101 et seq.

      9.      The Plaintiff has been unable to and continues to be unable to enjoy

access to, and the benefits of the services offered at the Store owned by CIRCLE K.

                                          3
         Case 2:20-cv-01845-JHE Document 3 Filed 11/19/20 Page 4 of 8




Prior to the filing of this lawsuit, Plaintiff visited the Store at issue in this lawsuit

and was denied access to the benefits, accommodations and services of the

Defendant’s premises and therefore suffered an injury in fact as a result of the

barriers to access listed in Paragraph 11, below that she personally encountered. In

addition, Plaintiff continues to desire and intends to visit the Store, but continues to

be injured in that she is unable to and continues to be discriminated against due to

the barriers to access that remain at the Store in violation of the ADA. WILLIAMS

has now and continues to have reasonable grounds for believing that she has been

and will be discriminated against because of the Defendant’s continuing deliberate

and knowing violations of the ADA.

      10.        Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements of the ADA 28 C.F.R. Part 36.

      11.        CIRCLE K is in violation of 42 U.S.C. §12181 et seq. and 28 C.F.R.

§36.302 et seq. and is discriminating against the Plaintiff as a result of inter alia, the

following specific violations that Plaintiff personally encountered:

            i.         No accessible or van accessible parking is provided in the

                       parking lot as necessary for a wheelchair user to exit and enter a

                       vehicle without being blocked by other vehicles;

                                             4
Case 2:20-cv-01845-JHE Document 3 Filed 11/19/20 Page 5 of 8




  ii.    The sole parking place provided with some indicia of

         accessibility lacks an adjacent striped access aisle to ensure a

         wheelchair user may enter and exit a vehicle without being

         blocked by another vehicle;

 iii.    The curb ramp is situated in an area such that it is often blocked

         by a parked vehicle;

 iv.     There is no accessible route to access the vacuum and air vending

         machines which are located in a grassy area, out of reach of

         wheelchair users;

  v.     There is no accessible signage containing the international

         symbol of accessibility to designate the toilet rooms;

 vi.     The toilet room entry doors contain knob hardware that requires

         tight grasping and twisting of the wrist to operate;

vii.     There is no rear grab bar at the water closets in the men’s and

         women’s toilet rooms;

viii.    There is insufficient wheelchair maneuvering space at the water

         closets due to the style and positioning of the lavatory (which has

         support legs) which encroaches in the clear floor space necessary

         for a wheelchair user to access the water closet (and blocks the

                                5
         Case 2:20-cv-01845-JHE Document 3 Filed 11/19/20 Page 6 of 8




                    flush valve in the women’s toilet room from the reach of a

                    wheelchair user);

            ix.     The flush valve on the water closet in the men’s room is out of

                    reach of a wheelchair user due to being positioned on the closed

                    side of the water closet, adjacent to the wall;

            x.      The lavatories in the men’s and women’s toilet rooms contain

                    hot water and drain pipes that are not insulated.

      12.     There are other current barriers to access and violations of the ADA at

the Store owned and operated by CIRCLE K that were not specifically identified

herein as the Plaintiff is not required to engage in a futile gesture pursuant to 28

C.F.R. Part 36, §36.501 and, as such, only once a full inspection is performed by

Plaintiff or Plaintiff’s representatives can all said violations be identified.

      13.     To date, the barriers to access and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance

with the provisions of the ADA.

      14.     Pursuant to the ADA, 42 U.S.C. §12101 et seq. and 28 C.F.R. §36.304,

CIRCLE K was required to make its Store, a place of public accommodation,

accessible to persons with disabilities by January 28, 1992. To date, CIRCLE K has

failed to comply with this mandate.

                                            6
         Case 2:20-cv-01845-JHE Document 3 Filed 11/19/20 Page 7 of 8




      15.    Plaintiff has been obligated to retain undersigned counsel for the filing

and prosecution of this action. Plaintiff is entitled to have her reasonable attorney’s

fees, costs and expenses paid by Defendant pursuant to 42 U.S.C. §12205.

      16.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to

grant Plaintiff injunctive relief, including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed.

      WHEREFORE, the Plaintiff demands judgment against CIRCLE K and

requests the following injunctive and declaratory relief:

             A.     That the Court declare that the property owned and
                    administered by Defendant is violative of the ADA;

             B.     That the Court enter an Order directing Defendant to alter
                    its facilities to make them accessible to and useable by
                    individuals with disabilities to the full extent required by
                    Title III of the ADA;

             C.     That the Court enter an Order directing Defendant to
                    evaluate and neutralize its policies and procedures towards
                    persons with disabilities for such reasonable time so as to
                    allow them to undertake and complete corrective
                    procedures;

             D.     That the Court award reasonable attorney’s fees, costs
                    (including expert fees) and other expenses of suit, to the
                    Plaintiff; and

                                           7
        Case 2:20-cv-01845-JHE Document 3 Filed 11/19/20 Page 8 of 8




           E.    That the Court award such other and further relief as it
                 deems necessary, just and proper.

     Dated this 19h day of November, 2020.


                                         Respectfully submitted,

                                         By: /s/ Edward I. Zwilling
                                         Edward I. Zwilling, Esq.
                                         AL State Bar No.: ASB-1564-L54E
OF COUNSEL:

Law Office of Edward I. Zwilling, LLC
4000 Eagle Point Corporate Dr.
Birmingham, Alabama 35242
Telephone: (205) 822-2701
Email: edwardzwilling@zwillinglaw.com




                                     8
